Citation Nr: 1043991	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for status-post 
right total knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1958 to May 1959.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision of the RO that 
denied a disability rating in excess of 30 percent for service-
connected status-post right total knee replacement.  The Veteran 
timely appealed.

In June 2010, the Board remanded the matter to afford the Veteran 
an opportunity for a hearing.  In October 2010, the Veteran 
testified during a video conference hearing before the 
undersigned.
 
The issues of service connection for plantar fasciitis and 
for a right hip disability, claimed as secondary to the 
service-connected status-post right total knee 
replacement, have been raised by the record (October 2010 
correspondence), but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ [Buffalo, New York] for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

During the October 2010 hearing, and subsequently in writing, the 
Veteran notified the Board that his permanent residence was now 
located in Buffalo, New York.  He requested the transfer of his 
case to Buffalo, New York.

The Veteran also testified that he has chronic residuals of right 
knee pain, stiffness, and limited motion; and that his right knee 
disability warranted an increased disability rating.  He is 
competent to testify on factual matters of which he has first-
hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).

The Veteran also indicated that, following his right total knee 
replacement in May 2006, he received treatment for his right knee 
disability at VA facilities in both Bay Pines, Florida, and in 
Buffalo, New York.  The claims file contains treatment records 
from the Bay Pines, Florida, facility last updated in April 2009, 
but none from the Buffalo facility.

VA is obliged to assist a claimant to obtain evidence pertinent 
to his claim.  See 38 U.S.C.A. § 5103A (West 2002).

The Veteran failed to report for a scheduled VA examination in 
2007, but testified that he was in Buffalo and received the 
mailed notification too late to attend the examination in 
Florida.  He also testified that if another examination was 
scheduled, he would show up for it in Buffalo.  

Accordingly, the case is REMANDED for the following action:

1. Transfer the Veteran's claims file to the 
Buffalo RO. 

2.  Obtain and associate with the claims 
folder treatment records from the Bay Pines, 
Florida, VA health system dated from April 
2009 to present; and from the Buffalo, New 
York, VA health system dated from May 2006 to 
present.  

3.  Afford the Veteran a VA examination in or 
near Buffalo, NY, for evaluation of the 
service-connected status-post right total 
knee replacement.  All appropriate tests 
should be conducted.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the examiner, and 
the examination report should note review of 
the file.  

The examiner should render specific findings 
as to the extent to which the Veteran 
experiences current residuals of the right 
total knee replacement surgery.  The examiner 
should provide a thorough description of the 
residuals of right knee disability, including 
the Veteran's report of symptoms; and 
clinical findings including observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement, and other functional limitations, 
if any. 

The examiner should render specific findings 
as to the impact of the service-connected 
status-post right total knee replacement on 
the Veteran's ability to work.

These specific findings are needed to rate 
the Veteran's disability in accordance with 
the rating schedule.  It is therefore 
important that the examiner furnish the 
requested information.

4.  After ensuring that the requested actions 
are completed, the RO or AMC should re-
adjudicate the claim on appeal-taking into 
consideration provisions of 38 C.F.R. 
§ 3.321(b).  If the benefits sought are not 
fully granted, the RO or AMC must furnish a 
supplemental statement of the case (SSOC), 
before the claims file is returned to the 
Board, if otherwise in order.

No action is required of the Veteran and his representative until 
they are notified by the RO; however, the Veteran is advised that 
failure to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



